People v Mann (2018 NY Slip Op 01571)





People v Mann


2018 NY Slip Op 01571


Decided on March 13, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 13, 2018

Friedman, J.P., Andrias, Singh, Moulton, JJ.


5960 30154/14

[*1]The People of the State of New York, Respondent,
vRussell Mann, Defendant-Appellant.


The Legal Aid Society, New York (Seymour W. James, Jr. of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (David P. Stromes of counsel), for respondent.

Order, Supreme Court, New York County (Marcy L. Kahn, J.), entered on or about October 28, 2014, which adjudicated defendant a level three predicate sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court providently exercised its discretion in denying defendant's application for a downward departure (see People v Gillotti, 23 NY3d 841 [2014]. Defendant was a presumptive level three offender by virtue of both his score on the risk assessment instrument and a presumptive override based on his previous rape conviction. Based on the violent and heinous nature of his sexual criminality, none of the considerations asserted by
defendant warranted a conclusion that a level three adjudication would constitute an overassessment of his dangerousness and risk of reoffense.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 13, 2018
CLERK